Citation Nr: 0315692	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-00 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a lumbar disc disability.

2.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches.

3.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from July 1992 to 
August 1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision.  In November 1999, the 
Board remanded the veteran's claims for additional 
development and the case has now returned for further 
adjudication.


FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
veteran's lumbar disc disability has been manifested by 
complaints of low back pain with tenderness and radiation of 
pain into the left lower extremity; minimal limitation of 
motion and some tenderness of the low back has been shown on 
examination; there is no evidence of absent ankle jerk or 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during a one-year period.  

2.  Since the initial grant of service connection, the 
veteran's migraine headaches have been manifested by 
prostrating attacks occurring on average twice a month; the 
headaches have been well-controlled by medication, and have 
not resulted in severe economic inadaptability.

3.  Since the initial grant of service connection, the 
veteran's GERD has been manifested by subjective complaints 
of nausea, a burning sensation, and a knot-like sensation in 
her abdomen; objective medical evidence has not reflected any 
dysphagia, pyrosis or regurgitation accompanied by 
substernal, shoulder, or arm pain.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for a lumbar disc disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.14, 4.21, 4.25, 4.31, 4.40, 4.45, 4.71a, 4.124a, 
Diagnostic Codes 5289, 5292, 5293, 5295, 8520, 8620, 8720 (as 
in effect prior to and beginning September 23, 2002); 
Fenderson v. West, 12 Vet. App. 119 (1999).

2.  The criteria for an initial rating in excess of 30 
percent for migraine headaches have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.124a, Diagnostic Code 8100 (2002).  

3.  The criteria for an initial compensable rating for GERD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R 
§§ 3.321, 4.1, 4.2, 4.7, 4.31, 4.114, Diagnostic Code 7346 
(2000) & (2002); Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for higher initial ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2002).  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (2002).  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2 (2002).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2002).

This case arises from a February 1997 rating decision, in 
which the RO assigned an initial 20 percent rating for a 
lumbar disc disability, an initial 10 percent rating for 
migraine headaches, and an initial noncompensable rating for 
GERD.  By a February 2003 rating decision, the RO increased 
the rating for migraine headaches to 30 percent, effective 
from the date of the initial rating.  Where a veteran has 
filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).
 
There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
distinction may be important in determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in determining whether the veteran has been 
provided an appropriate statement of the case.  Id. at 126 
and 132.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id. at 126. 

A.  Lumbar spine disability

The RO assigned a 20 percent rating for the veteran's lumbar 
disc disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  During the pendency of this appeal, the criteria of 
Diagnostic Code 5293 changed (effective on September 23, 
2002).  The veteran was advised of this change in a February 
2003 supplemental statement of the case.  Since her appeal 
was pending at the time the applicable regulation was 
amended, the veteran is entitled to consideration under 
whichever set of regulations - original or revised - 
provide her with a higher rating.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The original version of Diagnostic Code 5293 focuses on 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as in effect prior to September 23, 2002).  A 10 
percent rating under this criteria reflects mild symptoms, 
while a 20 percent rating reflects a moderate disability with 
recurring attacks.  A 40 percent rating is assigned for 
severe disability (i.e., recurring attacks with intermittent 
relief).  

Pertinent service medical records reveal that in August 1995 
(approximately one year before the initial grant of service 
connection), the veteran sought physical therapy for a three-
year history of back pain.  The pain began after she had 
fallen down a set of stairs and had apparently worsened, 
impacting all her activities of daily life.  She stated that 
the pain was greatest in the lower thoracic and upper lumbar 
area.  During this examination, the veteran's gait was 
normal.  Range of motion of her trunk was grossly within 
normal limits, with pain at extremes of motion.  Straight leg 
raising was normal.  There was a posterior tibial pulse at 
T10, however.

During a November 1995 examination, slight tenderness of the 
lumbar spine was noted, as was the veteran's mild kyphosis.  
There was no sciatica.  She could flex to approximately 2 
inches above the toes.  Motor strength was normal in the 
lower extremities, and sensory was intact.  The veteran could 
heel and toe walk without difficulty, although slight 
costovertebral tenderness was noted on the left.  Posture was 
poor.   

About two weeks later (in November 1995), the veteran was 
seen in an orthopedic clinic, where she reported having had 
no relief from physical therapy.  She reported increased back 
pain after having gone on a four-mile run five days before.  
She described the back pain as constant and localized in the 
lumbar area.  She denied radicular symptoms, or any bowel or 
bladder problems.  She did get some relief from a lumbar 
corset.   On examination, the lumbar muscles were tender 
bilaterally with mild spasticity.  Straight leg raising was 
negative and there was no sciatica.  Notch tenderness was 
noted.  The veteran was able to flex to within two inches of 
the toe, and could heel and toe walk without difficulty.  The 
veteran again sought outpatient treatment for low back 
symptoms on several occasions subsequently in November and 
December of 1995, and she was given a temporary physical 
profile.

A December 1995 MRI of the lumbosacral spine revealed small 
broad-based posterior disc bulge at L4-5, which posteriorly 
displaced (minimally) the transiting left L5 nerve root 
without obvious evidence of impingement, and there was a very 
small central posterior disc bulge at L5-S1.  In January 
1996, the veteran continued to complain of pain upon 
palpation to the lumbar spine region.  There was no bruising, 
swelling, discoloration, redness, or radiating pain, however.  
During a March 1996 orthopedic clinic visit, the veteran said 
that she had been assigned to a job which involved standing 
for four to six hours.  This apparently had increased her 
back pain.   

At an April 1996 Medical Evaluation Board (MEB) examination, 
the veteran's lumbar spine displayed flexion to 45 degrees, 
extension to 10 degrees, and bilateral side bending to 20 
degrees.  Straight leg raise and reverse straight leg raise 
tests were negative, as were Patrick and FABERE tests.  There 
was tenderness to palpation in the midline area, L3-S1, with 
moderate paraspinal spasm noted.  Strength was 5/5 in the 
lower extremities bilaterally, and deep tendon reflexes were 
2+ bilaterally throughout, with down-going toes.  A bone scan 
and an x-ray of the lumbar spine were normal.  A CT of the 
lumbar spine revealed an L5-S1 disc bulge without herniated 
nucleus pulposus or root involvement.  An MRI revealed an L4-
5 mild disc bulge, left greater than right, with no nerve 
root impingement, as well as L5-S1 posterior disc bulge with 
no impingement or displacement, and no evidence of 
spondylolithsesis.   Although surgery was not indicated in 
the near future, the MEB concluded that the veteran was 
unable to perform the duties expected of her MOS with the 
limiting profile that she had received due to intractable low 
back pain.  

VA records reflect that the veteran sought outpatient 
treatment in September 1996 for severe back pain radiating 
down her left leg.  She was ambulatory and in no acute 
distress, however.  During another visit in September 1996, 
she had good range of motion of her upper extremities, but 
limited flexion of the left leg.  Range of motion of the 
right leg was good.  

At a VA miscellaneous neurological disorders examination 
conducted in September 1996 , the veteran complained of low 
back pain, especially across the lower back, as well as 
radicular pain to the left lower extremity.  She felt pain 
radiating to the left anteromedial thigh and anteromedial 
part of the leg.  There was increased lower back pain and 
left lower extremity pain on coughing and sneezing.  The 
veteran denied urinary or bowel symptoms.  Motor examination 
revealed normal muscle mass, strength, and tone throughout, 
although she showed decreased effort.  Strength is 4+/5 
throughout.  Deep tendon reflexes were bilaterally 
symmetrical and normal.  Sensory examination revealed intact 
sensation to all primary sensory modalities.  Gait and 
station were within normal limits (including walking on 
heels, toes, and tandem gait).  

At an October 1996 VA general examination, the veteran 
complained of low back pain.  Her posture and gait were 
normal.  At an October 1996 VA spine examination, the veteran 
complained of back stiffness and recurrent spasms (which felt 
like charley horses and lasted about two minutes).  The 
veteran also complained of bilateral flank discomfort.  On 
examination, her back appeared normal.  Straight leg raising 
test was positive at approximately 40 degrees bilaterally.  
There were no postural abnormalities or fixed deformities.  
Musculature of the back appeared normal.  There was no 
objective evidence of pain on motion, although she did appear 
to be uncomfortable on bending forward to full flexion.  

The veteran sought follow-up VA treatment for "severe" pain 
on the left side of the spine in October 1996.  At a December 
1996 visit, the veteran reported that she was taking 
medication for her back, but said that her whole lower back 
was nevertheless hurting.  A lumbar x-ray was negative.  Her 
low back was tender on examination.  

During a January 1997 visit to the psychology clinic, the 
veteran reported that constant back pain sometimes 
interrupted her sleep.  During another January 1997 
outpatient visit, she complained of constant pain in the 
upper lumbar area, which sometimes radiated into the left 
buttock and down to the left knee.  The pain apparently 
increased with bending, washing hair, excessive walking, 
lifting, driving, prolonged sitting, and laying in one 
position for too long.  She did not feel the pain with 
coughing or sneezing, however.  Nothing seemed to ease the 
pain except medicine (occasionally).  On examination, her 
posture revealed lordosis, with minimal scoliosis to the left 
at the T12 to L2 junction.  Strength of the lower extremities 
was within normal limits.  Straight knee and prone knee 
flexion tests were negative.  Palpation revealed increased 
muscle tension at the left paraspinals, T12-L4, and tender 
segments at L2-L3.  

In March 1997, the veteran sought VA outpatient treatment for 
back pain after lifting something heavy (the pain apparently 
ranged from the neck down to the hip).  She displayed 
guarding on the examination.  She had low back pain with 
positive straight leg raising test at 30 degrees bilaterally.  
X-rays were within normal limits.  The impression was 
malingering versus mechanical back pain, and the veteran was 
advised to avoid heavy lifting.  During another March 1997 
examination, the veteran said that her low back pain was 
constant, but worse in the morning.  It was apparently not 
relieved by taking Motrin.  She denied having any urinary or 
bowel incontinence.  On examination, straight leg raising was 
to 35 degrees on the left, and to 45 degrees on the right.  
The veteran continued to complain of low back stiffness 
during another VA outpatient visit.  

During an April 1997 VA outpatient visit, the veteran 
continued to complain of left- sided back pain, with 
radiation down the left leg and weakness after walking.  She 
also complained of left leg numbness and tingling.  On 
examination, muscle spasm was noted on the left, and straight 
leg test was positive on the left.  Patella reflexes were 
within normal limits, and the veteran had normal sensation to 
touch.  Left foot mobility was normal, but the veteran 
complained of numbness.  The impression was bulging disc with 
nerve root impingement.  A CT scan of the lumbar spine in 
April 1997 revealed no evidence of a bulging disc or other 
pathology.  The disc spaces were well maintained throughout.  

In February 1999, the veteran was seen in an outpatient 
session complaining of a four-day history of "terrible" 
back pain, ranging from the base of her neck down to her 
lower back.  She apparently also felt a burning sensation in 
her low back.   Examination revealed tenderness of the back 
musculature.  The impression included muscle spasm and 
lumbosacral disc disease.  The veteran continued to seek 
outpatient treatment for back pain in March 1999.  

At her July 1999 Travel Board hearing, the veteran said that 
she received pain medication and muscle relaxants from VA.  
She had not been given a back brace yet.  She said she could 
not lift a lot because of her back.  Constant walking, 
particularly for a long distance, aggravated her pain, as 
would constant bending.  The pain ebbed and flowed, but never 
went away.  She was apparently limited to lifting 40 pounds.  
If she sat for too long, she needed to get up; if she lay in 
the same position, she needed to turn around.  She said she 
had received some steroid injections at VA.  These initially 
helped, but they eventually caused pain in her spine.  
Standing in one position also aggravated her lower back.  She 
did not pick up her daughter because her back hurt so much.  
She said she used to be athletic and do things with her 
daughter, but could no longer.  Long drives aggravated her 
pain, and she said she was in pain at the time of the 
hearing.  

VA records reflect that in November 1999, the veteran was 
seen in an emergency room setting for left-sided low back 
pain radiating to her left flank.  She stated that the pain 
came suddenly and was accompanied by night sweats.  She 
reported difficulty walking due to the pain, which she 
described as aching, with intermittent sharp, shooting pains 
that last about 30 seconds.  On examination, the veteran 
left-sided lower back pain and flank pain to palpation.  
Strength was 5/5 in the upper and lower extremities 
bilaterally.  The veteran was admitted to the VA hospital, 
during which she was diagnosed having pyelonephritis.  

In June 2000, the veteran was seen in the VA physical therapy 
clinic with reports of lumbar pain.  She described her pain 
as a stiffness, mainly in the morning hours, and with 
prolonged sitting/standing that diminished with mobility.  On 
a severity scale of one to ten, she said her current pain was 
a 6, was at best a 5, and was at worst a 9 to 10.  She denied 
having radicular symptoms at present.  Examination revealed 
equal and symmetrical bony landmarks.  Pain was located at 
T12-L1, left greater than right.  Lower extremity strength 
was 5/5 bilaterally.  Increased paraspinal tone was noted on 
palpation on the left at T1-L3.  Straight leg raising was to 
75 degrees on the left and to 85 degrees on the right.  

During a July 2000 physical therapy session, the veteran 
reported continued low back pain.  The exercises she did 
helped diminish her pain temporarily, but the pain would 
return shortly thereafter.  On examination, there was limited 
mobility throughout lower thoracic and upper lumbar region 
for anterior glides.  There was increased paraspinal tone, 
left greater than right.  The veteran continued to undergo 
physical therapy for her back symptoms in September 2000.  
During an August 2001 clinical visit, the veteran reported 
that she had just had a second child, and was still having 
back pain.  At a December 2001 visit, the veteran said she 
was having a lot of back pain.  She felt she may need muscle 
relaxers, therapy, or both.  

During a January 2002 clinical visit, the veteran complained 
of worsening low back pain.  On examination, her back showed 
no point tenderness and no obvious deformity.  She denied 
having any fevers, or bowel or bladder incontinence.   

At an outpatient visit in early April 2002, she had no 
complaints.  She was doing very well with her new baby and 
was still working.  However, at an outpatient visit 
subsequently in April 2002, she reported that her back pain 
had increased since her last pregnancy. The pain was 
apparently constant, but sometimes increased with activities.  
She was presently very sore and stiff, and she thought that 
this was because she had gone for a walk the day before.  On 
examination, she had pain with all motions in the paraspinals 
and centrally in the mid-thoracic to lower lumbar area.  The 
examiner noted that all back movement was slow and guarded 
(apparently due to soft tissue tightness), although there was 
no radiation of symptoms.  The examiner deemed her 
rehabilitation potential to be poor, due to the chronic 
nature of the pathology and previously unsuccessful physical 
therapy.   

An April 2002 MRI of the lumbar spine revealed a minor 
bilateral articular facet hypertrophy of L5-S1.  There were 
no disc abnormalities, central stenosis, or neural forminal 
narrowing.  The conus medullaris was in normal anatomic 
position extending to the mid-L1 level.  There were no 
intrinsic abnormalities in the conus medullaris or distal 
thoracic cord.  Disc levels were unremarkable.  

During a July 2002 physical therapy session, the veteran 
reported that her back hurt a lot.  She said that her back 
had been spasming, even though she had tried a heating pad, a 
hot tub, and a little stretching.  She had almost come to the 
emergency room for an injection because of the pain, which 
she described as being a 7 on a ten-point scale.  A September 
2002 x-ray revealed well-maintained disc spaces.  There was 
no evidence of fracture, misalignment or metastatic disease.  
The sacroiliac, pelvic, and hip joints were all normal.

The veteran underwent a VA spine examination in October 2002.  
She said she wore a back brace, but was not wearing it at the 
examination.  She denied having had a spinal injection in the 
prior two years, although she did say that she was undergoing 
physical therapy and taking medication.  She denied any leg 
weakness.  Examination revealed normal range of motion, with 
mild tenderness to palpation along L2-L4 paraspinal muscle 
groups.  Leg strength, sensation, and reflexes were all 
normal.  In a December 2002 addendum, the VA examiner noted 
that the veteran had had full range of passive and active 
motion of her spine (90 degrees of forward flexion, 35 
degrees of extension, and 30 degrees of side to side motion).  

The evidence in this case reflects that the veteran has 
routinely sought outpatient treatment for low back symptoms 
since her discharge from active duty.  She has consistently 
complained of tenderness, back spasms, and radiation of pain 
into her lower extremities (particularly the left leg).  Yet 
the objective evidence suggests that her disability is of no 
more than a moderate severity.  For example, at her VA 
examinations conducted in the fall of 1996, her muscle mass, 
strength, and tone were normal, and as were her tendon 
reflexes and sensation.  These results were typical of other 
clinical observations during her appeal.  Although the 
veteran has consistently reported having tenderness of the 
low back during examinations, there is no evidence that she 
has had "recurrent attacks" of neurological symptoms 
(including any absent ankle jerk).  In short, the objective 
evidence - since the initial grant of service connection - 
simply does not reflect the severe neurological symptoms 
appropriate to site of the diseased disc which would merit a 
40 percent rating under the original version of Diagnostic 
Code 5293.  

(VA's General Counsel has instructed that the original 
version of Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae. VAOPGCPREC 36-97 (Dec. 12, 1997).  Therefore, the 
veteran could not be evaluated separately under the original 
version of Diagnostic Code 5293 and Diagnostic Codes 5292 
(evaluation of limitation of motion of the lumbar spine) or 
5295 (evaluation of lumbosacral strain)). 

Under the revised Diagnostic Code 5293, intervertebral disc 
syndrome can be rated (preoperatively or postoperatively) on 
two alternative tracks: either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, with the assigned 
rating based on whichever method results in the higher 
evaluation.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Using this track, a 60 percent rating is assigned 
when the total duration of incapacitating episodes is at 
least six weeks during the previous 12 months.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the previous 12 
months, a 40 percent rating is assigned.  When the total 
duration of incapacitating episodes is at least two weeks but 
less than four weeks during the previous 12 months, a 20 
percent rating is assigned.  A 10 percent rating is assigned 
for incapacitating episodes having a total duration of at 
least one week but less than two weeks during the previous 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
on September 23, 2002).

In this case, a rating greater than 20 percent under the 
"incapacitating episodes" track is not warranted.  As noted 
above, the veteran has sought outpatient and physical therapy 
for back symptoms since her discharge from active duty, and 
has reported that her back symptoms are aggravated by long 
walks and have occasionally interrupted her sleep.  While she 
has reported (such as in February 1999) an occasional period 
of "terrible" back pain, there is hardly evidence of the 
incapacitating episodes (i.e., requiring physician-directed 
bed rest) which have lasted at least four weeks during a one-
year period.  

The other track under the revised Diagnostic Code 5293 must 
also be considered, however.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly (or nearly so).  If 
intervertebral disc syndrome is present in more than one 
spinal segment - provided that the effects in each spinal 
segment are clearly distinct - each segment should be 
evaluated based on chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect beginning 
September 23, 2002).  (In this case, the medical record does 
not reflect that the veteran's condition has clearly distinct 
effects between spinal segments).

In any case, under the revised Diagnostic Code 5293, 
neurologic disabilities are to be evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  In this regard, the Board has 
reviewed the rating criteria pertaining to diseases of the 
sciatic nerve (38 C.F.R. § 4.124a, Diagnostic Codes 8520, 
8620, 8720).  However, none of the medical records or VA 
examination reports reflect that the veteran has been 
diagnosed as having paralysis, neuritis, or neuralgia of the 
sciatic nerve, and thus an evaluation under these diagnostic 
codes would not be appropriate. 

Orthopedic disabilities - under the revised Diagnostic Code 
5293 - are also to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  In this 
regard, the Board has considered Diagnostic Code 5292, 
pertaining to limitation of motion of the lumbar spine.  
Under this criteria, slight limitation of motion in the 
lumbar spine warrants a 10 percent rating; moderate 
limitation warrants a 20 percent rating; and severe 
limitation of motion warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  (Diagnostic Code 5289 
is not for application because there is no evidence of 
ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (2002)).

At her October 1996 VA examination, the veteran could flex 
forward to approximately 45 degrees but then complained of 
discomfort limiting further movement.  When trying to bend 
forward to touch her toes, she could reach her fingertips to 
the bottom of her knees, but no further.  She could backward 
extend to 20 degrees.  Her range of rotation and lateral 
flexion appeared to be normal bilaterally.  At a January 1997 
outpatient visit, range of motion was normal but there was 
increased pain with trunk movement.  Flexibility was normal 
except for increased pain at the hip with motion greater than 
90 degrees.  

During another March 1997 examination, the veteran left side 
motion was restricted with increased tissue fullness to 
forward flexion.  There was no restriction to torsion, nor 
any radiating pain.  At a June 2000 physical therapy session, 
lumbar flexion was to 30 degrees with muscle pull on the 
left.  Extension was to 10 degrees.  At an outpatient visit 
in April 2002, she had pain with all motions in the 
paraspinals and centrally in the mid-thoracic to lower lumbar 
area.  She had pain on forward bending (left greater than 
right) to 30 cm., finger to floor.  There was even worse pain 
with backward bending, which was 75 percent of normal.  There 
was also pain noted with left side bending, as well as with 
rotation of trunk bilaterally.  The examiner noted that all 
back movement was slow and guarded (apparently due to soft 
tissue tightness), although there was no radiation of 
symptoms.  

At her October 2002 VA examination, the veteran displayed 
normal range of motion.  In fact, in a December 2002 
addendum, the VA examiner noted that the veteran had had full 
range of passive and active motion of her spine (90 degrees 
of forward flexion, 35 degrees of extension, and 30 degrees 
of side to side motion).  

While the veteran appears to have had (at times) some 
limitation of motion in a clinical setting, the numbers 
reflected in the medical records simply do not indicate the 
severe limitation of motion sufficient to warrant a 40 
percent rating under Diagnostic Code 5292.  

The Board has also considered whether additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other  
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of the skin, absence of normal callosity or the like.  
38 C.F.R. § 4.40 (2002). 

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2002). 

As detailed above, the veteran has regularly complained of 
low back pain, and specifically of pain upon moving or 
twisting her back during examinations.  Thus, it is plausible 
to conclude that her back has been in a "flare-up" mode 
during at least some of her clinical examinations.  Yet 
routinely during these examinations, the veteran is able to 
move and rotate her spine within normal limits (or very 
nearly so).  In light of this evidence, the Board finds the 
20 percent rating currently assigned more than adequately 
compensates for any potential functional loss due to any 
potential flare-ups of the low back disability.  

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for service-connected disabilities, an extraschedular 
evaluation will be assigned.  Yet there is no evidence that 
the veteran has been hospitalized for her low back disability 
(low back pain which led to a hospitalization in November 
1999 was actually due to pyelonephritis, a bacterial 
infection of the kidney), or that her low back symptoms have 
impacted her ability to work to the extent that would warrant 
an extraschedular rating.  As detailed further below, the 
veteran appears to have maintained steady employment since 
her discharge from active duty.  Moreover, the 10 percent 
schedular rating already assigned is based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  

In summary, the preponderance of the evidence reflects that, 
since the initial grant of service connection, a rating in 
excess of 20 percent is not warranted for the veteran's 
lumbar disc disability.

B.  Migraine headaches

When service connection for migraine headaches was originally 
granted in August 1996, the veteran was assigned a 10 percent 
rating for this disability.  However, by a February 2003 
rating decision, the rating was increased to 30 percent, 
effective from August 1996.  The question remains, however, 
as to whether the veteran is entitled to an initial rating in 
excess of 30 percent for headaches.  

Under VA's evaluation criteria, a 30 percent rating is 
warranted for characteristic prostrating attacks occurring on 
an average of once a month over the past several months.  A 
50 percent rating is warranted if there are very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2002).

Records from the latter period of the veteran's active duty 
(i.e., within a year before she filed her claim for service 
connection) reflect that in November 1995, she sought 
treatment for a five-day history of migraine headaches along 
with blurred vision.  Medication apparently was not helping.  

In January 1996, the veteran again sought treatment for 
migraine headaches, which she said had been recurring for 
four months.  She seemed to associate the headaches with her 
back pain.  During another outpatient visit in January 1996, 
she said that her headaches would last four to five hours at 
a time, and that Tylenol did not relieve them.  She continued 
to seek treatment for headaches in February 1996.  At her 
April 1996 MEB examination, the veteran's diagnosis of 
migraine headaches was confirmed.  

VA medical records reflect that she sought medication for 
headaches in September 1996.  At a September 1996 VA 
miscellaneous neurological disorders examination, she stated 
that low back pain would simultaneously occur with her 
headaches.  When she got a headache, she apparently could not 
turn or even move her head.  She reported that initially, the 
pain was beating and pulsatile (beginning in occipital area) 
but then it generalized.  Sometimes the headaches were 
associated with nausea and photophobia, although the veteran 
reported that "I keep my eyes closed."  She rated the 
severity of the headaches as moderately severe (an 8 or 9 on 
a ten-point scale).  The headaches lasted from a few hours to 
a whole day, and occurred three to four times a week.  The 
veteran said that sleep did not relieve the headaches 
completely; sometimes she would wake up feeling the pulse 
beating in her head.  On examination, she was alert and 
oriented to time, place, and person.  Cranial nerves II-XII 
were grossly intact.  There were no cerebellar signs.    

At an October 1996 outpatient visit, she reported having 
migraines four times a week, and apparently had a headache at 
the time of the visit.  She continued to complain of migraine 
headaches in December 1996.  

During a January 1997 VA outpatient visit, the veteran said 
her headaches were becoming more frequent and apparently were 
now accompanied with dizziness and nausea.  She was taking 
medication daily and requested a letter excusing her from 
missing work on a particular day.  She said her headaches 
(reportedly occurring at least four times a week) were 
aggravated by noise and light.  They were frontal and 
temporal in nature, but she denied having any sinus 
congestion.  In February 1997, she reported very severe 
headaches with watering of the right eye at times.  Vertigo 
was sometimes (though not regularly) associated with the 
headaches, and she did not have a premonition about them.  At 
a March 1997 outpatient visit, she reported that she was 
taking Motrin 600 five times a day.  

On written statements dated in September 1997 and December 
1997, the veteran asserted that her headaches occurred 
minimally twice a month, and that each one lasted more than 
48 hours.  She continued to complain of headaches during VA 
outpatient visits in February and March of 1999.  During the 
March 1999 visit, she said she was taking medication but was 
experiencing headaches even more frequently.     

At her July 1999 Travel Board hearing, she said she went to 
VA for medication, and that her headaches occurred at least 
once a week.  At first the medication was not helping, but 
new medication consistently limited her all-day headaches to 
twice a month.  If she got a headache at work, she would just 
go home and lay on the couch.  Sleep apparently did not 
relieve it.  

During a VA outpatient visit in June 2000, the veteran 
reported that she had not had any migraine headaches since 
starting Propanolol.  At an April 2001 outpatient visit, she 
continued to complain of recurrent headaches, but did not 
want to take anything for them.  By an April 2002 follow-up 
visit, she reported that she was still working and said she 
was "doing very well."  She reportedly would get one 
migraine every two weeks, but her symptoms were well 
controlled with medication.  

During an October 2002 VA examination, she reported that she 
would get a migraine headache approximately three times a 
month and took medication when this happened.  

During a February 2003 examination, she reported that she 
would get a headache approximately once a week.  
Approximately twice a month, these headaches were so severe 
that she would miss work.  She recounted that recently, she 
had been unable to attend her daughter's cheerleading 
competition because of a severe headache.  Medication 
alleviated the pain approximately 50 percent of the time.  
The other half of the time, however, the headache reportedly 
persisted all day and was associated with nausea and 
vomiting.  When this occurred, she was unable to maintain 
usual activities and in fact had to lay down in a dark room.  
On examination, the veteran was alert and oriented times 
three, and had intact cranial nerves II-XII.  Motor strength 
was 5/5 throughout and sensation was intact to light touch.  

The evidence in this case generally reflects that the veteran 
does suffer from completely prostrating migraine attacks 
(they apparently cause her eyes to water, are aggravated by 
noise and light, and are even associated with nausea and 
vomiting).  However, the headaches seem to be limited to 
twice a month, and medication has helped significantly in 
limiting the frequency and severity of these headaches.  
While the headaches have at times limited her activities 
(such as occasionally missing work or preventing attendance 
at her daughter's cheerleading competition), they certainly 
have not prevented her from working or otherwise resulted in 
severe economic inadaptability.  Indeed, the veteran appears 
to have maintained her employment throughout the course of 
this appeal.  

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for service-connected disabilities, an extraschedular 
evaluation will be assigned.  Yet there is no evidence that 
the veteran has been hospitalized for her migraine headaches, 
or that her headache symptoms have impacted her ability to 
work to the extent that would warrant an extraschedular 
rating.  Moreover, the 30 percent schedular rating already 
assigned is based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran's working or seeking work.  

Thus, the preponderance of the evidence, since the initial 
grant of service connection, is against a finding that the 
veteran's headaches are sufficiently frequent or cause the 
severe economic inadaptability to merit a 50 percent rating 
under Diagnostic Code 8100.  A rating in excess of 30 percent 
for migraine headaches is therefore denied. 

C.  GERD

The veteran's GERD has been assigned, by analogy, an initial 
noncompensable rating under Diagnostic Code 7346, the 
criteria for evaluating hiatal hernia.  

By regulatory amendment effective July 2, 2001, changes were 
made to the schedular criteria for evaluating diseases of the 
digestive system.  Where the law or regulations governing a 
claim change while the claim is pending, as in the veteran's 
case, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  In deciding such a case, the Board 
must determine whether the previous or revised version is 
more favorable to the veteran.  However, if the revised 
version is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of the 
change, and the Board must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 2002); see also 
VAOPGCPREC 3-2000 (2000).

In this case, neither version is more advantageous to the 
veteran because the rating criteria of Diagnostic Code 7346 
is identical in both the old and revised versions.  See 38 
C.F.R. § 4.114, Diagnostic Code 7346 (2000) & (2002).  Hence, 
there is no due process bar for the Board to proceed with the 
appeal.   See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under both versions of Diagnostic Code 7346, a 10 percent 
rating is assigned for a hiatal hernia with two or more of 
the symptoms required for a 30 percent rating, but of lesser 
severity than is required for that rating.  A 30 percent 
rating requires persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation accompanied by 
substernal or arm or shoulder pain, all of which is 
productive of a considerable impairment of health.  A 60 
percent rating requires symptoms of pain, vomiting, material 
weight loss, and hematemesis or melena with moderate anemia 
or other symptom combinations productive of severe impairment 
of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2000) & 
(2002).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2002).  
After reviewing the evidence in this case, the Board 
concludes that an initial compensable disability rating for 
GERD is not warranted.  

In conjunction with her April 1996 MEB examination, the 
veteran reported frequent indigestion and stomach trouble 
(for which she took Tagamet).  The examiner found her abdomen 
to be soft, nondistended, and nontender, and there was no 
hepatosplenomegaly or masses.  

VA records reflect that in June 1996, the veteran sought 
outpatient treatment for menstrual cramps.  At her October 
1996 VA general examination, she complained of some recurrent 
epigastric discomfort and nausea.  She denied having any 
diarrhea, constipation, and/or bowel disturbance.  Although 
she complained of recurrent nausea, the examiner noted that 
the veteran had been taking INH for several months because of 
a positive tuberculosis skin test, and he suggested that some 
of her symptoms might be related to this.      

In any case, at her October 1996 esophagus examination, the 
veteran complained of nausea, a burning sensation, and a 
knot-like sensation in her abdomen.  She was not taking 
nonsteroidal anti-inflammatory drugs nor was on any diet 
restrictions at present, but she had apparently been taking 
Tagamet with some relief.  She nevertheless reported 
recurrent gastrointestinal upset and frequent nausea.  She 
denied having had any gastrointestinal bleeding.  There was 
no malnutrition and the veteran's weight had been consistent 
in the prior year.  When her abdomen was palpated during the 
examination, she complained of some mild epigastric 
tenderness.  There were no masses or other abnormalities 
found.  Her current weight had remained consistent through 
the prior year.  The examiner concluded that the veteran had 
some complaints of epigastric discomfort and intermittent 
pain, which was deemed to possibly relate to reflux.    

An October 1996 x-ray revealed a normal esophagus, stomach, 
and duodenum.  There was no evidence of ulceration, filling 
defect, or deformity.  There was some evidence of minor 
reflux in the Trendelenburg position, however.  The 
impression was very minor esophageal reflux, otherwise 
normal.  

VA records reflect that in September 1996, the veteran 
reported having a one-year history of epigastric pain and 
burning.  In October 1996, she still apparently had some 
nausea, but said that Tagamet worked slightly better.  In 
March 1997, she sought outpatient treatment for nausea which 
apparently arose after taking Tylenol for back pain.   

At her July 1999 Travel Board, she reported that she was 
currently on medication for GERD.  She had been taking 
Tagamet, but because this was apparently causing digestion 
problems, she was now taking other medication.  She said that 
she had to watch what she ate (especially avoiding spicy 
foods), as well as the time she ate (she did not eat ate at 
night).   

At her February 2003 VA esophagus examination, she reported 
that she still took medication every day for GERD, and she 
thought this helped somewhat.  Sometimes (she reported) she 
would take two types of medication when the pain was 
particularly bad.  She described the pain as being a burning 
sensation in her abdomen, and said that it sometimes went up 
into her chest, seemed to be aggravated by spicy or greasy 
foods, and was associated with nausea.  It did not occur 
daily, but would arise several times a week.  She had never 
had any hematemesis or frequent belching.  On examination, 
her abdomen was soft and nontender.  Bowel sounds were 
present and there were no hepatosplenomegaly. Nutritional 
status seemed to be adequate.   

The evidence generally reflects that the veteran clearly does 
suffer from some gastrointestinal symptoms from her GERD 
(including nausea, a burning sensation, and a knot-like 
sensation in her abdomen).  However, there is no evidence 
that the veteran has had dysphagia, pyrosis, regurgitation, 
or substernal or arm or shoulder pain associated with GERD.  
Moreover, her symptoms seem to be well controlled by 
medication, her weight has been stable, and she has been able 
to maintain her employment throughout the course of this 
appeal.  In short, the preponderance of the evidence simply 
does not reflect the symptoms or impairment of health that 
would warrant a compensable rating under Diagnostic Code 
7346.  

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for service-connected disabilities, an extraschedular 
evaluation will be assigned.  Yet there is no evidence that 
the veteran has been hospitalized for her GERD, or that her 
gastrointestinal symptoms have impacted her ability to work 
to the extent that would warrant an extraschedular rating.  

Thus, the preponderance of the evidence, since the initial 
grant of service connection, is against a finding that the 
veteran's GERD are sufficient to warrant a compensable rating 
under either version of Diagnostic Code 7346.  This claim is 
therefore denied.  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claims.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002); and Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

The veteran's claims for initial higher ratings did not 
require a particular application form.  Thus, there is no 
issue as to provision of a form or instructions for applying 
for these benefits.  38 U.S.C.A. § 5102 (West 2002); 38 
C.F.R. § 3.159(b)(2) (2002).

VA must provide the veteran and her representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate her claims.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was sent a notice of a rating decision in February 
1997, a statement of the case in November 1997, a Board 
remand in November 1999, development letters in March 2000 
and September 2002, and notice of a rating decision (as well 
as a supplemental statement of the case) in February 2003.  
These documents - collectively - listed the evidence 
considered, the legal criteria for determining whether higher 
ratings could be granted, and the analysis of the facts as 
applied to those criteria, thereby adequately informing the 
veteran of the information and evidence necessary to 
substantiate her claims. 

The Board is also satisfied that, especially by its letter of 
September 2002, VA has adequately set out "which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant."  38 C.F.R. 
§ 3.159(b)(1) (2002).  

VA must make, and has made, reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. §  5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, 
the RO has obtained and reviewed the veteran's service 
medical records (which are pertinent in this case), as well 
as her VA medical records.  The veteran has not indicated 
that there are any outstanding records pertinent to her 
claims.

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent VA general, spine, esophagus, 
intestine, and miscellaneous neurological examinations (with 
x-rays) in September and October of 1996, as well as a VA 
spine examination in October 2002 (with a December 2002 
addendum report), and yet another VA examination (discussing 
both her gastrointestinal and migraine headache symptoms) in 
February 2003.  The thorough reports of these examinations 
have been obtained and reviewed by the Board.

On her December 1997 Form 9, the veteran indicated that she 
wanted a Travel Board hearing.  On July 22, 1999, a hearing 
was held at the RO before the undersigned, who is rendering 
the final determination in this claim and who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to  38 U.S.C.A. § 7107(c) (West 2002). 

The Board concludes that the applicable requirements of the 
VCAA have been substantially met by VA, and that there are no 
areas in which further development may be fruitful.  There 
would be no possible benefit to remanding this case yet again 
to the RO (which specifically referenced the VCAA in its 
February 2003 supplemental statement of the case), or to 
otherwise conduct any other development or notification 
actions.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

ORDER

Entitlement to an initial rating in excess of 20 percent for 
a lumbar spine disability is denied.

Entitlement to an initial rating in excess of 30 percent for 
migraine headaches is denied.

Entitlement to an initial compensable rating for GERD is 
denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

